GRAVES, Presiding Judge.
Appellant was convicted of murder with malice and by the jury assessed a term of 38 years in the state penitentiary.
The record is before us without a statement of facts or bills of exception.
It does appear from the transcript that the judgment herein finds appellant guilty and assesses his punishment at not less than two years and not more than 38 years in the penitentiary. However, the verdict of the jury only provides for 38 years therein. This matter finds its counterpart in Ex parte Simmons, 154 Texas Crim. Rep. 544, 229 S. W. (2d) 167.
The judgment herein will therefore be reformed to evidence appellant’s guilt as found by the jury and that he be punished as provided herein by confinement in the state penitentiary for a term of 38 years.
It is noted that the sentence conforms to the indeterminate sentence statute, Art. 775, Vernon’s C.C.P.
The judgment herein is reformed to show a punishment of 38 years, and as thus reformed, it will be affirmed.